Fourth Court of Appeals
                                        San Antonio, Texas

                                   MEMORANDUM OPINION
                                            No. 04-15-00624-CR

                                         IN RE Jaime LUEVANO

                                     Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Karen Angelini, Justice
                  Patricia O. Alvarez, Justice

Delivered and Filed: October 14, 2015

PETITION FOR WRIT OF MANDAMUS DENIED

           On October 1, 2015, relator Jaime Luevano filed a pro se petition for writ of mandamus

seeking a change of venue in the underlying criminal proceeding. The court has considered

relator’s petition and is of the opinion that relator is not entitled to the relief sought. Accordingly,

the petition for writ of mandamus is denied. See TEX. R. APP. P. 52.8(a).


                                                        PER CURIAM

DO NOT PUBLISH




1
  This proceeding arises out of Cause No. 15-03-00028-CRK, styled The State of Texas v. Jaime Luevano, pending in
the 218th Judicial District Court, Karnes County, Texas, the Honorable Paul Canales presiding.